COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER ON MOTION

Appellate case name:        Charles Jia Zhuang v. Rachel Zhang

Appellate case number:      01-17-00518-CV

Trial court case number:    D-1-FM-16-006502

Trial court:                126th District Court of Travis County

       On December 27, 2018, appellee, Rachel Zhang, filed a pro se “Unopposed Motion
to Seal Court Records,” noting that this Court’s mandate issued on August 17, 2018.
Appellee requests that this Court permanently seal the clerk’s and reporter’s records to
protect appellee’s safety and privacy and that, because this case arises under the Texas
Family Code, it is not subject to the sealing procedures required under Rule 76a of the
Texas Rules of Civil Procedure. See TEX. R. CIV. P. 76a(2)(a)(3).

       This Court’s plenary power expired 30 days after it overruled appellant’s motion for
rehearing on February 13, 2018. See TEX. R. APP. P. 19.1(b). After the expiration of its
plenary power, this Court cannot vacate or modify its judgment and Rule 19.3 limits this
Court to items such as correcting clerical errors in its judgment/opinion. See TEX. R. APP.
P. 19.3(a)-(d). Because appellee’s motion to seal does not fall under one of the permitted
post-plenary power items under Rule 19.3, it must be dismissed. The Court notes that,
while public access to certain filings and orders/opinions is available through its public
website, the clerk’s and reporter’s records are not available online to the general public,
outside of the attorneys of record to this case.

       Accordingly, appellee’s motion is dismissed for lack of jurisdiction.

Judge’s signature: ___/s/ Laura C. Higley_______________
                   x Acting individually   Acting for the Panel
Date: ___January 24, 2019_____